Citation Nr: 0529451	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-03 258	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This appeal comes before the Board of Veterans Appeals 
(Board) from an April 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In this decision, the RO determined that the 
veteran was not competent for VA purposes.  His spouse was 
made his fiduciary.

In November 2003, the Board remanded this case for 
development of the evidence.  The case has now returned for 
appellate consideration.


FINDINGS OF FACT

The veteran has been diagnosed with early dementia (to 
include a loss of memory, concentration, orientation, and 
cognitive ability), resulting in a lack of mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 3.353 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in December 2004.  By means of this letter, the 
appellant was told of the requirements to establish 
competence for VA purposes.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  In the Board's 
remand issued in November 2003, the veteran was specifically 
informed that he should submit all evidence in his possession 
that was pertinent to his claim.  The Statement of the Case 
(SOC) issued in February 2002 and Supplemental Statement of 
the Case (SSOC) issued in August 2005 informed him of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U. S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in 
December 2004.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letters of February 2001 and December 2004, VA requested 
that the veteran identify all evidence pertinent to his 
current claim.  He has not directly responded to these 
requests and the only treatment revealed by the records has 
been conducted at VA facilities.  His VA treatment records 
have been obtained and incorporated into the claims file.  
Thus, further development of treatment records is not 
required.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA field examination in 
May 2001 and a VA psychiatric examination in October 2001.  
The psychiatric examiner of October 2001 noted an accurate 
medical history, detailed findings on examination, and the 
appropriate diagnoses and an opinion regarding the competency 
of the veteran.  The VA examiner did report that the VA 
claims file had not been forwarded for his review.  However, 
he specifically noted he had reviewed the veteran's VA 
treatment records in preparing his opinion.  As these are the 
only treatment records identified by the evidence of record, 
this case does not require remand for review of the claims 
file.  The October 2001 examiner has reviewed all medical 
evidence pertinent to this claim.  Based on these findings, 
the Board concludes that these examinations are adequate for 
VA purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), Charles v. Principi, 16 Vet. App. 370 (2002).  

The veteran was offered an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in February 2002.  He did not request such a hearing.  In 
addition, the provisions of 38 C.F.R. § 3.353 require that 
whenever it is proposed to make an incompetency 
determination, the beneficiary will be notified of the 
proposed action and of the right to a hearing.  Such 
notification was accomplished in the letter issued by the RO 
in February 2001.  Based on the preceding facts and analysis, 
the Board concludes that all obtainable/pertinent evidence 
regarding the issues decided below has been incorporated into 
the claims file.  

Finally, the Board remanded this case in November 2003.  The 
AOJ was instructed to send the veteran the appropriate VCAA 
notification letter and obtain his VA treatment records.  As 
noted above, the appropriate VCAA notification letter was 
issued to the veteran in December 2004.  His VA treatment 
records were obtained and associated with the claims file in 
July 2005.  Based on these facts, the Board finds that the 
AOJ has fully complied with its remand instructions of 
November 2003 and this remand does not present any basis for 
further development.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, SSOC, and in the Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).



Analysis of Competency

The veteran is service connected for an anxiety reaction that 
has a total disability evaluation effective from May 10, 
1982.  He has also been awarded special monthly compensation 
due to the need for aid and attendance, effective from 
December 22, 2000.  The veteran has asserted that he is 
currently competent to handle his finances and his VA checks 
should be issued in his name.  He alleges that he was 
mentally incompetent for a brief period in 2001, but these 
problems have been alleviated.

The veteran was given a medical examination in December 2000 
in order to determine if he was in need of regular aid and 
attendance.  The examiner noted that the veteran was unkempt, 
agitated, and confused.  It was reported by the examiner that 
the veteran was not mentally able and was not competent.  The 
diagnoses included cerebrovascular accident and delirium.

A VA field examination was conducted in May 2001.  The 
veteran asserted that he was not incompetent and was not in 
need of aid and attendance.  When the field examiner tried to 
explain "over and over" the process for determining 
competence and VA adjudication, the veteran did not 
understand why his spouse was appointed payee, why the checks 
were in his spouse's name, and could not explain why he had 
not taken any action when VA first proposed to find him 
incompetent.  The reporter noted that the veteran "did not 
agree to being rated incompetent and wanted me to go away and 
just forget about it."  It was noted that the veteran had 
been prescribed medications for multiple disabilities, but he 
did not know what were his medications.  It was reported that 
the veteran was capable of doing household chores.  The 
examiner recommended that the spouse be recognized as payee.

The veteran submitted a letter prepared by his treating VA 
physician in June 2001.  This physician noted that he would 
be happy to write a letter in support of the veteran when and 
if requested..."  The letter did not contain any opinion 
regarding the veteran's competence.

In October 2001, the veteran was afforded a VA compensation 
examination to determine his competence.  The veteran 
complained that the issue of his competency was "so 
phoney."  On examination, the veteran made mistakes in 
recalling words during immediate and recent memory testing.  
Testing of remote memory was approximate in some areas and 
occasionally erroneous in others.  During his memory testing, 
the veteran reportedly commented, "I can't even think."  
The veteran was oriented to day of the week, date of the 
month, and the year.  However, he had difficulty recalling 
what month it was.  It was noted that "after much 
deliberation" the veteran recalled a month, but this was a 
wrong answer.  The veteran was oriented to place and person, 
but did not know the reason for the VA compensation 
examination.  His speech was hesitant and vague.  Thought 
process was spontaneous; however, his continuity of thought 
contained considerable rambling, evasiveness, and responding 
at times with some ostensible irrelevances.  The veteran 
could be goal directed when heavily structured or refocused 
by the examiner.  There was no suicidal or homicidal 
ideation.  Abstract ability was very concrete.  
Concentration, tested by requesting the veteran to spell 
words, was very poor.  The veteran appeared to experience an 
increase in feeling of anxiousness when feeling pressure to 
perform the tasks requested of him.  He reported his mood to 
be "shakey" and his mood was evaluated as anxious, but his 
range of affect was broad.  The veteran was alert, 
responsive, and cooperative.  His judgment was intact and his 
insight was poor.

The veteran denied having any debt and indicated that he did 
not use credit cards.  He reported that his spouse wrote 
their checks and everything was in her name.  He denied 
losing money or gambling.  He was able to report the 
approximate value of a gallon of gasoline.  He denied loaning 
money away due to manipulation by others and not getting his 
money back.  However, the examiner reported:

The veteran does report that he gives 
money away to other people as well as 
charities.  Initially he reports giving 
money away of a dollar or less.  However, 
later he indicated he would give larger 
sums of money away and then sometimes 
regret it.  Upon further questioning, he 
reported, "my wife thinks I give my 
money away too much."  He reports that 
he gives money to Cancer Society, the 
Heart Association, and to poor people.  
Upon further questioning, he may in fact 
give upwards of $20 a month away to these 
organizations.  The veteran reported 
also, "what I'm giving, I should go buy 
food with."  The veteran also reported, 
"if I have $20 I'll give $5 away."

The veteran was able to compute 10 percent of 150 in his 
head.  However, he was unable to perform a check balancing 
exercise accurately, even after four attempts he was unable 
to subtract $12.78 from $101.64.  It was noted that the 
veteran was not aware of his errors.  The diagnosis was 
generalized anxiety disorder.  His global assessment of 
functioning (GAF) score was 45, with the highest GAF in the 
past year of 55.  The examiner opined that the veteran's 
overall performance would indicate difficulty in managing his 
finances accurately without assistance from others and, 
therefore, the veteran was not currently competent for VA 
purposes.

A VA medical note dated in April 2002 reported a conversation 
with the veteran's daughter.  She indicated that the veteran 
was becoming more forgetful and was very mean to his spouse.  
He continued to talk about his wartime experiences and 
complained of not being in charge of his money.  She claimed 
that the veteran would send money to anyone who would ask for 
it.  He had previously sent money to an organization that 
claimed he had won a lottery, but required him to send money 
to the organization before his proceeds could be given.  The 
veteran sent the requested money, but did not receive any 
lottery winnings.  He didn't seem to understand that he had 
been "taken."  

VA outpatient visits dated from 2001 to the present noted 
assessments for anxiety disorder and post-traumatic stress 
disorder (PTSD).  His GAF scores ranged from a high of 55 to 
a low of 38.  The examinations indicated normal findings on 
mental status examinations, except for the following.  The 
veteran's VA interdisciplinary treatment plan dated in May 
2002 noted that the veteran resented and expressed anger at 
his spouse because she obtained a durable power of attorney 
during his syncope episode and was in charge of his finances.  
He reportedly had hit her once over this issue.  The 
veteran's reported symptomatology included memory impairment, 
forgetfulness, and decreased insight and judgment.  
Examination in May 2002 confirmed that the veteran had some 
memory loss and was forgetful.  He was unable to recall what 
day of the week and month it was, but remembered the right 
year.  In July 2002, the veteran's thought processes were 
grossly intact, but he had some memory impairment.  

Outpatient examination in February 2003 found the veteran 
oriented to month, date, and year; but not to day of the 
week, place, or personal information.  His thought process 
was underproductive and circumstantial.  The examiner 
commented that the veteran's memory appeared to be fading.  

In February 2003, the veteran's treating physician noted a 
conference with his adult children.  They reported that the 
veteran's spouse had recently broken her arm, but the veteran 
had not helped her to seek medical attention and expected her 
to cook and clean regardless of the injury.  They reported 
that the veteran sends cash money into contests on a daily 
basis and sends his bank account information so that his 
winnings can be deposited.  It was claimed that the veteran 
would become very belligerent and mean when confronted about 
his problems and they feared for the safety of their mother.  
The physician noted that it appeared that the veteran was 
experiencing dementia with fluctuating levels of cognitive 
changes, and that the veteran was unable to keep tract of his 
medications and may not be taking them.  

Outpatient examination in October 2003 noted that the veteran 
was oriented to time and place.  His thought process was 
underproductive and superficial.  When he was asked to name 
three large cities in Arizona, he could only name Phoenix.  
He was aware of Tucson, but could not recall its name.  His 
insight was decreased and his judgment was impaired.  In 
addition to PTSD and anxiety disorder, his diagnoses included 
early dementia.  Examination in January 2004 noted the 
veteran's report that he sent a lot of money to different 
places expecting to win lotteries and that he was become more 
forgetful.  He indicated that he had become lost when he 
recently went to the store.  Hs insight and judgment were 
decreased.  The diagnoses included early dementia.  

The VA outpatient records indicate in July 2004 that the 
veteran's treating physician had retired and he was being 
referred to a new psychiatrist.  The veteran was examined in 
August 2004.  Examination found some memory impairment, and 
his insight/judgment were reported to be fair.  The diagnoses 
included PTSD and an anxiety disorder, but no dementia was 
diagnosed.   In December 2004, the only deficiency on 
examination was that his thoughts were somewhat tangential at 
times.  His insight and judgment were found to be good.  
However, early dementia was again noted as a diagnosis.  

A telephone contact in April 2005 from the veteran's spouse 
and adult child indicated that the spouse had left the 
veteran and moved out of state after he had recently become 
physically abusive to her.  They claimed the veteran was 
confused and living alone, and inquired if they had the 
authority to place the veteran in a nursing home.  They were 
informed that for VA purposes the spouse was the veteran's 
payee and not his guardian.  Therefore, no one had the 
authority to place him in a nursing home without his 
permission.  They requested if a VA nurse could do an at home 
safety check on the veteran.  The veteran was then contacted 
and he confirmed that his spouse had left him and he did not 
know when she would return.  He agreed to allow a VA nurse to 
visit his home.  The VA nurse's report indicated that the 
veteran was living alone.  He reported being almost out of 
his medication and could not come to VA to refill his 
prescription, as he did not have a driver's license.  He said 
he obtained groceries (mostly microwave dinners) by driving 
illegally at night so he would not get caught.  He 
acknowledged that he did not know how to use appliances like 
a washer and dryer.  The veteran requested that VA provide 
someone to do his housework.

VA outpatient notes report that the veteran missed his 
scheduled appointment in late April 2005.  A few days later, 
the veteran's spouse contacted VA and informed it that the 
veteran was now living with his son out of the state.  She 
claimed that the veteran's dementia was getting progressively 
worse.  She informed VA that they were planning to move into 
a retirement community.

A mentally incompetent person is one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his or her own affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. 
§§ 3.102, 3.353(d).

Based on the medical opinion rendered in October 2001, which 
included an interview with the veteran and a review of his 
treatment records, the Board finds that the evidence sustains 
the determination that the veteran is not competent for VA 
purposes as defined at 38 C.F.R. § 3.353(a).  The examiner 
found the veteran incompetent to handle his own finances.  
This was corroborated by the testing conducted which revealed 
that he was incapable of such simple bookkeeping tasks as 
balancing his checkbook.  This examiner's opinion is also 
supported by the findings in the treatment records.  These 
records show ongoing problems with memory and cognitive 
ability.  The lay evidence from the family reveals that the 
veteran has used his money in irresponsible ways to his own 
detriment.  On direct questioning during the examination in 
October 2001, the veteran acknowledged this fact.  He 
affirmed that he had given money away that should have been 
used to buy food.  Finally, the diagnoses include dementia, 
which is corroborated by the family's lay evidence.

The Board acknowledges that outpatient records beginning in 
August 2004 report improvements in memory, insight, and 
judgment.  However, these reports were prepared by a VA 
physician that had recently taken over the veteran's care 
from a long-standing relationship with a prior psychiatrist.  
Furthermore, the documents do not clearly address the ability 
to handle funds.  This former treating psychiatrist had noted 
an ongoing deterioration in the veteran's mental abilities 
with GAF scores continuing to diminish from a high of 50 
eventually down to 38.  While the new physician noted GAF as 
high as 55 after August 2004 and did not initially diagnosis 
dementia, as this physician continued to treat the veteran, 
the diagnosis of dementia returned.  In fact, the record in 
April 2005 reveals that the new physician had not anticipated 
the sharp decline in the veteran's mental capacity which led 
to the his eventual separation from his spouse and his 
inability to maintain himself.  Based on this history, the 
Board finds that the VA opinion of October 2001 and treating 
psychiatrist's (prior to July 2004) diagnoses and GAF scores 
are more probative of the veteran's mental capacity then the 
findings of the new psychiatrist beginning in August 2004.

Based on the above evidence and analysis, the Board finds 
that the veteran is not competent for VA purposes.  The clear 
and convincing evidence is against a finding of competence 
and leaves no doubt.  While the appellant may report his 
symptoms, a preponderance of the medical findings do not 
support his assertion that he is competent to handle his 
finances.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment and diagnosis of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the clear and convincing evidence is against a finding of 
competence and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

As the veteran is not competent for VA purposes, his claim is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


